Citation Nr: 1201196	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-37 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for service-connected gastroesophageal reflux disease (GERD). 

2.  Entitlement to a disability evaluation in excess of 10 percent for suspected contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1986 to February 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before the Board on his substantive appeal in October 2008, however, withdrew his request to appear before the Board in January 2009, and requested a hearing before the decision review officer.  The Veteran testified before the Decision Review Officer in March 2009.  A transcript of this proceeding is associated with the claims file.

In a March 2009 rating decision, the RO increased the evaluation for the service-connected GERD disability from 10 to 30 percent disabling, effective October 27, 2006, the date of claim for an increase in rating.  In accordance with AB v. Brown, 6 Vet. App. 35 (1993), the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds that additional development is required before the issues of on appeal can be adjudicated; specifically, an examination is necessary, for the reasons discussed below.    

Regarding his skin disability, the Veteran testified that his condition affects his hands, eyebrow, back of the neck, shins, groin, and feet.  He further asserted that he underwent cortisone steroid treatment for six weeks or more at the time of May 2007 VA examination.  See March 2009 hearing transcript.  

Prior to the aforementioned hearing, the Veteran underwent VA examinations in May 2007 and July 2008.  The May 2007 VA examiner noted the Veteran's reported history, that over the past 12 months he received corticosteroids for six weeks or more.  The examiner also noted the presence of eczema on the Veteran's hands, feet, shins and neck.  The July 2008 VA examiner noted the Veteran's reported history, that in the past he used Clopax cream for an itchy rash on his hands, feet, and shins.  The examiner also noted the presence of a rash on the Veteran's eyebrow, hands, right foot, and left shin.  Private treatment records dated in 2008 demonstrate diagnoses of psoriasis and prescriptions for Clobex spray and topical cream.             

The Board finds that another VA examination should be afforded to more accurately assess the Veteran's current level of disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Specifically, the Veteran testified to the existence of a skin condition on his groin, which was not addressed in the aforementioned examinations or treatment records.  Moreover, clarification is necessary regarding whether the Veteran was treated with systemic corticosteroids versus topical treatment.  While the evidence of record demonstrates that he utilized topical cream and steroid spray, the Veteran asserted during the May 2007 VA examination and March 2009 hearing that he used corticosteroids for six weeks or more in the past 12 months for his skin condition.  Thus, on remand, the RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his skin condition since October 2005, and attempt to verify if systemic treatment, to include corticosteroids were used to treat the Veteran's skin condition.    

Regarding the GERD disability, the Veteran testified that his conditioned worsened in the past few years since.  Specifically, he asserted that his prescription medications, as well as his symptoms such as difficulty swallowing, severe chest pain, regurgitation, and vomiting, had increased.  See March 2009 hearing transcript.  

Prior to the rating period on appeal, the Veteran underwent a private upper gastrointestinal endoscopy in August 2005, which resulted in diagnoses of a small hiatal hernia, severe erosion versus small ulcer in the prepyloria area, and minimal gastritis.  The Veteran was subsequently afforded VA examinations in May 2007 and July 2008; however, the examinations did not include current findings regarding his gastritis condition which are necessary for rating purposes.  Based on the aforementioned, an examination is required to determine the current level of severity of the Veteran's service-connected GERD disability.  38 C.F.R. § 4.2.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his skin condition since October 2005.  The RO/AMC should then obtain and associate those records with the claims file.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  Upon completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine the current level of severity of his service-connected skin and GERD conditions.  The claims folder should be made available to the examiners for review.  Any indicated evaluations, studies, and/or tests deemed to be necessary by the examiner should be accomplished.  The examiner is specifically requested to perform an upper gastrointestinal endoscopy.  

Based on the examination and review of the record, the examiners should address the following:

(a)  For the skin condition, indicate the manifestations of the Veteran's eczema and psoriasis, specifying what areas of the Veteran's body are affected by the disability, as well as the percentage of the entire body and the percentage of the exposed areas affected.

(b)  The examiner should specifically comment on whether the Veteran has taken systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin condition, and if so, the total duration of such use must be noted. 

(c)  For the GERD, the examiner should indicate the manifestations of the Veteran's GERD disability, specifying whether the Veteran has chronic gastritis with multiple small eroded or ulcerated areas and symptoms or chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  

(d)  The examiner should specify whether the Veteran has hiatal hernia manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of heath or hiatal hernia manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.    

A complete rationale should be given for all opinions and expressed.

3.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, considering, in particular, "staged ratings," as well as, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


